UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6094



PETER LENOX ALLEN,

                                            Petitioner - Appellant,

          versus


SEAWALL SMITH, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-2363-S)


Submitted:   April 29, 1999                    Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Lenox Allen, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Lenox Allen seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Allen v. Smith, No. CA-98-2363-S

(D. Md. Jan. 4, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 30, 1998, the district court’s records show that it was
entered on the docket sheet on January 4, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2